TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00182-CR
                                       NO. 03-13-00183-CR
                                       NO. 03-13-00184-CR
                                       NO. 03-13-00185-CR



                                Ray Mendoza Miranda, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
                NOS. CR-09-509, CR-09-0522, CR-10-0921, CR-09-0521,
                 HONORABLE BRUCE BOYER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Ray Mendoza Miranda seeks to appeal four judgments of conviction

entered on January 16, 2013, for theft of $1,500 or more but less than $20,000. See Tex. Penal Code

Ann. § 31.03(a), (e)(4)(A) (West Supp. 2012). The trial court has certified that these are plea bargain

cases and that Miranda has no right of appeal. Accordingly, we dismiss the appeals for want of

jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: May 7, 2013

Do Not Publish